Name: Council Regulation (EU) 2017/2061 of 13 November 2017 amending Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism
 Type: Regulation
 Subject Matter: civil law;  international affairs;  politics and public safety
 Date Published: nan

 14.11.2017 EN Official Journal of the European Union L 295/3 COUNCIL REGULATION (EU) 2017/2061 of 13 November 2017 amending Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2017/2073 of 13 November 2017 amending Common Position 2001/931/CFSP on the application of specific measures to combat terrorism (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EC) No 2580/2001 (2) gives effect to Common Position 2001/931/CFSP (3). (2) Decision (CFSP) 2017/2073 deletes one entity from the list referred to in Article 2(3) of Regulation (EC) No 2580/2001. (3) Regulatory action at the level of the Union is necessary, in particular with a view to ensuring its uniform application by economic operators in all Member States. (4) Regulation (EC) No 2580/2001 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 2 of Regulation (EC) No 2580/2001, paragraph 4 is deleted. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 2017. For the Council The President F. MOGHERINI (1) See page 59 of this Official Journal. (2) Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (OJ L 344, 28.12.2001, p. 70). (3) Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (OJ L 344, 28.12.2001, p. 93).